Truly, J.,
delivered the opinion of the court.
Appellee instituted suit against appellants before a justice of the peace on an account for $168.80. Judgment was rendered against the defendants for $90, and they appealed to the circuit court, but the record discloses that the appeal bond was never approved. When the case came on for hearing in the circuit court, the appeal was dismissed, and judgment rendered against the defendants and the sureties on their bond .for the total amount of the demand for which they were sued. This was erroneous. Where a defendant appeals from a judgment rendered against him by a justice of the peace, and that appeal is dismissed on his own motion, for want of prosecution or because of failure to perfect the appeal, the proper judgment to be entered in the circuit court is the amount for which judgment was rendered by the justice of the peace, with statutory damages and costs. This judgment goes against the appellants and the sureties on the appeal bond jointly. Pass v. Payne, 63 Miss., 239; Code 1892, § 85. In the instant case judgment should have been entered by the circuit court against appellants and the sureties on their appeal bond for the sum of $90, with statutory damages and all costs. The judgment which should have been entered in the court below will be entered here.

Judgment reversed at costs of appellee.